Citation Nr: 0832415	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In September 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of that hearing is in the claims folder.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability as 
the result of disease or injury during his active service.  

2.  A sensorinural hearing loss was not manifested during 
service or within the first post service year.  

3.  The veteran does not have tinnitus as the result of 
disease or injury during his active service.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming that he has hearing loss and tinnitus 
as the result of exposure to aircraft noise and also as the 
result of ear infections in service.  

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in February 2006 
provided the veteran with explanations of the type of 
evidence necessary to substantiate his claims, as well as 
explanations of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
These initial duty-to-assist letters were provided before the 
adjudication of his claims.  The Board also notes that in the 
February 2006 letters additional notice was provided 
regarding potential ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Hearing Loss Disability

A sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  The veteran's private physician, B. 
S. R., M.D., told of treating the veteran since 2004 and 
diagnosed a sensorineural hearing loss.  However, there is no 
competent medical evidence of a sensorineural hearing loss 
being manifested during the first post service year.  

The first element required for service connection must be 
emphasized here.  It is not enough to show injury, or noise 
exposure during service, there must currently be a residual 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There must be a current disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

On private audiologic evaluation in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
20
25
Not 
reporte
d
30
23
LEFT
15
25
25
Not 
reporte
d
30
24

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
These test results indicate that the veteran does not have a 
hearing loss disability within the meaning of the law and 
regulations providing compensation benefits.  

On the authorized VA audiologic evaluation in August 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
15
20
25
30
21
LEFT
15
15
20
30
30
22

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
These audiometric results also show that the veteran does not 
have a hearing loss disability within the meaning of the law 
and regulations providing compensation benefits.  

The veteran and his private physician have asserted that he 
has a hearing loss and that noise exposure in service and ear 
infections contributed to this hearing loss.  The Board finds 
the veteran's testimony as to noise exposure and ear 
infections during service to be credible.  However, it must 
be pointed out that service connection is only granted and 
compensation is only paid for disabilities.  Not every 
medical condition is a disability within the meaning of the 
law providing compensation benefits.  38 C.F.R. § 3.303.  
What constitutes a hearing loss disability for compensation 
purposes is defined by regulation, as set forth above.  In 
this case, both private and VA testing demonstrate that the 
veteran's hearing does not meet these criteria.  That is, the 
private and VA audiology reports provide a preponderance of 
evidence which establishes that the veteran does not have a 
hearing loss disability for which service connection can be 
granted.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Tinnitus

The veteran also claims that tinnitus began in service as the 
result noise exposure or ear infections.  He testified that 
he complained of tinnitus during service but no one tested 
him for it.  

The claim is supported by letters from the veteran's private 
ear, nose, and throat (ENT) specialist, B. S. R., M.D.  In 
February 2006, the doctor wrote that the veteran had throat 
surgery in February 2004.  The veteran stated that he was in 
Vietnam and was exposed to multiple loud noises.  He had 
constant ringing in his left ear approximately 95 to 98 
percent of the time.  The assessment included tinnitus.  
There was also a notation of tinnitus on the private 
audiometric testing in February 2006.  The doctor's June 2006 
letter did not specifically mention tinnitus, but expressed 
the opinion that there is a strong possibility that many of 
the veteran's ENT related illnesses were exacerbated by his 
military service.  In October 2006, the doctor acknowledged 
treating the veteran since December 2004 and discussed the 
veteran's hearing loss.  

The service personnel records show that the veteran was a pay 
specialist.  He testified that this required frequent flying, 
and exposure to aircraft noise, to bring pay to soldiers.  
The veteran also submitted copies of letters, dated in 
September and November 1970, in which he discussed recurrent 
ear infections.  The service medical records for September 
1970 document otitis media with pain and bulging of the 
tympanic membrane.  Treatment was provided.  The service 
medical records do not show any further ear problems during 
the remainder of his service.  No ear or drum abnormalities 
were noted on separation examination in March 1972.  The 
service medical records do not mention tinnitus or ringing in 
the ears.  

The veteran testified that he had continuing ear problems 
since service and has repeatedly filed claims.  He testified 
that he received post service treatment from doctors who are 
now deceased and their records are unavailable.  The record 
contains a claim, received in June 1985, in which the veteran 
refers to an ear condition with numerous ear infections.  
There was no mention of tinnitus.  

On the National Guard examination of May 1989, the veteran 
had a slight right ear infection.  Otherwise, his ears and 
drums were normal.  Ears and drums were normal on the October 
1990 examination.  The National Guard records do not reflect 
any complaints of ringing or similar symptoms, or any 
findings or diagnoses of tinnitus.  

Private records contain reports of surgery in December 1988 
for sinusitis, throat surgery in December 2004 by Dr. B. S. 
R., and neurology consultations in April and May 2005 by M. 
A. B., D.O.  These records do not provide information on the 
veteran's tinnitus.  

The veteran's claim for service connection for tinnitus was 
received in February 2006.  He was afforded a VA audiology 
examination in August 2006.  He stated that he experienced 
periodic tinnitus in the left ear only, which sounded like 
ringing.  He experienced it twice a week for several seconds.  
He could not be specific as to the onset but indicated that 
it was of long standing.  He told of noise exposure during 
service to include aircraft, artillery and rifle fire.  After 
service, he had noise exposure while working in construction 
for 33 years, reportedly wearing hearing protection.  
Following examination, the diagnosis was periodic tinnitus in 
both ears.  The examiner expressed the opinion that the 
tinnitus was related to the veteran's hearing loss, which was 
less likely than not related to military service.  

The veteran's private physician has expressed the opinion 
that there is a strong possibility that many of the veteran's 
ENT related illnesses were exacerbated by his military 
service.  Since the doctor first treated the veteran in 2004, 
this opinion is clearly based on the veteran's recollection 
of symptoms over a span of many years.  Thus, the opinion can 
be no better than the veteran's memory.  See Swann v. Brown, 
5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  On the other hand, there is no medical documentation 
of any symptoms, such as ringing in the ears, or any other 
indication of tinnitus during service or for over 33 years 
after service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Additionally, after reviewing the file and testing 
the veteran, the VA examiner expressed the opinion that a 
connection to service was unlikely.  The Board must weigh the 
evidence before it.  We find that the reports of ear 
infections and noise exposure during service are credible but 
this does not mean that there was residual disability.  The 
passage of many years without documented complaints and the 
opinion of the VA examiner based on testing and review of the 
claims file outweigh the opinion of the veteran's private 
physician based on the veteran's recollection of symptoms and 
form a preponderance of evidence on this issue.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


